Citation Nr: 0415991	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  94-17 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a claimed low back 
disorder.  



REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Esq.



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kedem



INTRODUCTION

The veteran had active duty service from June 1954 to June 
1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1991 rating decision of the RO, which denied 
service connection for the disability listed above.

In September 1999, the United Stated Court of Veterans Claims 
(Court) remanded this case to the Board for further action.  

In June 2000, the Board remanded this matter for further 
evidentiary development; in March 2003, the Board sought an 
expert medical opinion from the Veterans Health 
Administration.  



FINDINGS OF FACT

1.  The veteran was treated on one occasion during service 
for low back pain.  

2.  Neither a spondylisthesis nor other acquired low back 
disability was show in service or earlier that many years 
after service when the veteran was rendered medical attention 
for a post-service injury.  

3.  The currently demonstrated spondylisthesis and any low 
degenerative disc or joint disease are not shown to be due to 
an injury or otherwise related to any event during the 
veteran's active service.  



CONCLUSION OF LAW

The veteran's low back disability manifested a 
spondylolisthesis and degenerative disc or joint pathology is 
not due to disease or injury that was incurred in or 
aggravated by his active duty service; nor may any arthritis 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.306, 3.307, 3.309 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The Court has held that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  However, the Board finds that any defect 
with respect to VCAA notice requirement in this case was 
harmless for the reasons specified hereinbelow.  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West 2002).  VCAA 
also contains provisions regarding the types of notice to 
which the veteran is entitled.  38 U.S.C.A. § 5103 (West 
2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing.  

Further, by May 2002 Supplemental Statement of the Case, he 
and his representative have been notified of the evidence 
needed to establish the benefit sought, and via that 
supplemental statement of the case, he has been advised 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Consequently, the Board concludes that VA's 
statutory duty to assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.  


Factual Background 

On June 1954 enlistment medical examination, no spinal 
abnormalities were noted.  The veteran's "PULHES" physical 
profile amounted to a "picket fence" (i.e., all 1's), 
indicating a high level of medical fitness.  (See generally 
Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) for an 
explanation of the military medical profile system).  The 
veteran himself noted no adverse low back symptomatology on 
the corresponding report of medical history.  

The service medical records reflect that the veteran 
complained of low back pain on only one occasion in June 
1956.  On separation medical examination conducted that 
month, no spinal abnormalities were noted, and the 
examination report reflected no relevant complaints on the 
part of the veteran.  The veteran's "PULHES" physical 
profile amounted to a "picket fence," and a physical 
category "A" was assessed.  See Id.  

The March 1965 private medical records reflected a long 
history of back trouble.  The April 1979 private medical 
records indicated that low back pain had begun 24 hours prior 
when the veteran twisted his back carrying a 100-pouns bag of 
ashes.  According to the report, the veteran also had 
experienced low back pain four years earlier and stated that 
he had "four stiff vertebrae."  A May 1979 X-ray study of 
the low back reflected Grade II isthmic spondylolisthesis at 
the lumbosacral junction.  

On February 1986 radiologic examination, the veteran 
complained of having low back pain that began after he threw 
a hose.  The radiologist diagnosed Grade I spondylolisthesis 
of L5 over S1 secondary to spondylosis.  There was also some 
spur formation of the distal lumbar spine.  No recent bone in 
jury was observed.  

A February 1986 computed tomography scan revealed minimal 
bulging of the discs at L3-4 and L4-5.  At L5-S1, there was 
marked narrowing of the disc space with vacuum phenomenon, 
consistent with chronic degenerative joint disease.  Also 
noted was anterior spondylolisthesis of the L5 vertebral body 
in relation to S1.  

By July 1991 rating decision, the RO denied service 
connection for a back condition.  The RO confirmed this 
denial in December 1992.  

A July 1992 X-ray study revealed first-degree isthmic 
spondylolisthesis at the lumbar junction with significant 
changes of chronic disc degeneration at L5-S1.  Arthritis was 
also seen.  

In February 1994, several lay statements from family members 
indicated that the veteran had been suffering from 
debilitating back pain since separation from service.  

At a February 1994 personal hearing, the veteran testified 
that, while shelving boxes during service, he fell back and 
landed on a box.  He was taken for treatment and given 
analgesics.  Following service, he suffered from low back 
pain.  He also stated that he reinjured his back on the job 
while gathering timber.  

On April 1996 VA medical examination, the veteran stated that 
he suffered from low back pain since separation.  Throughout 
his career, he modified his activities due to such pain.  The 
examiner diagnosed chronic low back pain secondary to 
probable degenerative disc disease.  

An X-ray study revealed spondylolisthesis of L5 on S1, disc 
disease, calcification at L4-5, degenerative joint disease, 
and osteophyte lipping.  On an addendum to the April 1996 
report, the examiner indicated that the etiology of the 
veteran's low back disorder was that of Grade II 
spondylolisthesis of L5-S1.  It was possible, according to 
examiner, that the veteran's disorder was developmental and 
not related to service.  

In September 1999, the Board remanded this matter for further 
development of the evidence consistent with an order of the 
Court.  

A July 2000 private medical examination report reflected a 
diagnosis of acute exacerbation of chronic low back syndrome 
with radiculitis due to degenerative disc disease of the 
lumbar spine.  

A February 2001 private medical examination report reflected 
a diagnosis of chronic low back pain due to degenerative disc 
disease at L5-S1, spondylolisthesis L5-S1 due to spondylosis 
of the pars interarticularis of L5.  

On August 2001 VA medical examination, the veteran complained 
of having progressive low back pain and indicated that, 
following service, he reinjured his back while working in a 
coal mine.  The examiner diagnosed chronic low back pain and 
likely degenerative disc disease.  A lumbar X-ray study 
showed bilateral spondylosis at L5 and degenerative changes 
in the lumbar spine.  

An August 2001 addendum to the foregoing report indicated 
that the veteran had suffered a back injury in service and 
subsequently was injured in a coal mine.  X-ray studies 
revealed minimal evidence of degenerative disc disease of the 
lumbar spine.  

Based on that information, the examiner concluded that the 
veteran's back pain was most likely secondary to degenerative 
arthritis and less likely due to an injury sustained in 
service, especially in light of the fact that he suffered a 
rather serious back injury in a coal mine in the 1970's.  

In March 2003, the Board sought a medical opinion from the 
Chief of Staff of a VA Medical Center.  In a report dated in 
June 2003, the VA physician outlined the medical records in 
great detail.  

Upon review of the record, the physician indicated diagnoses 
of bilateral L5 spondylolisthesis and degenerative disc 
disease at L5-S1.  The physician explained that it was more 
likely than not that the veteran had developmental 
spondylolisthesis prior to and during service and that such 
spondylolisthesis was unrelated to any specific trauma.  

The physician noted that post traumatic spondylolisthesis due 
to fracture of the pars interarticularis was a significantly 
acute traumatic event necessitating significant trauma and 
causing debilitating pain lasting several months.  Such a 
traumatic event did not occur during the veteran's service.  

The veteran's in-service incident required only one 
examination, and there was no notation regarding back pain on 
the separation medical examination report which was completed 
the same month.  Thus, the physician concluded that the 
incident in service constituted transient lumbar strain.  

Further, according to the physician, a review of the 
veteran's post-service history led her to conclude that the 
veteran's degenerative disc disease at L5-S1 and 
spondylolisthesis occurred over time following service.  The 
veteran's chronic disc degeneration was the result of 
abnormal stresses on L5-S1 due to spondylolisthesis as well 
as the stresses of the normal aging process.  

The veteran's current back condition was noted not to have 
been caused by service or aggravated thereby.  Rather, his 
disability existed prior to service at an asymptomatic level, 
and the spondylolisthesis underwent normal progression over 
time.  It was unlikely, according to the physician, that the 
one episode of back pain in service caused the veteran's pre-
existing spondylolisthesis to increase in severity beyond 
normal progression which occurred over time after service.  

In January 2004, the veteran submitted a statement from a 
private physician indicating that, pursuant to a review of 
the record, the veteran's low back disability originated in 
service.  The physician concluded that the veteran would not 
have passed the enlistment medical examination had he 
suffered a low back disability at that time.  

Further, the private physician opined that the veteran would 
not have been able to complete basic training had he been 
suffering from a pre-existing low back disability.  



Law and Regulations 

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veteran's reported history of the pre-service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but is considered with all other 
evidence in determining if the disease or injury pre-existed 
service.  The presumption of soundness can be rebutted if 
clear and unmistakable evidence demonstrates that the disease 
or injury existed prior to enrollment.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent and increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  38 C.F.R. § 3.306(a).  Evidence of the 
veteran being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  

If the disorder becomes worse during service and then 
improves due to in- service treatment to the point that it 
was no more disabling than it was at entrance into service, 
the disorder is not presumed to have been aggravated by 
service.  Verdon v. Brown, 8 Vet. App. 529 (1996).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2002); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996) and cases cited therein.

VA General Counsel has distinguished between congenital or 
developmental defects, for which service connection is 
precluded by regulation, and congenital or hereditary 
diseases, for which service connection may be granted, if 
initially manifested in or aggravated by service.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990); VAOPGCPREC 67-
90, 55 Fed. Reg. 43253 (1990).  Congenital or developmental 
defects are defined as "structural or inherent abnormalities 
or conditions which are more or less stationary in nature."  
VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2002).  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.



Analysis

Upon a thorough review of the evidence of record, the Board 
is compelled to deny service connection for the veteran's low 
back disability.  38 C.F.R. § 3.303.  

The veteran's service medical records contain only one 
notation related to complaints of low back pain.  Such 
compliant took place in June 1956, the same month in which 
the veteran was discharged from service.  The separation 
medical examination report, however, contained no mention of 
abnormal low back symptomatology.  

The veteran asserts that a fall over a box during the last 
month of service caused low back problems.  However, such 
assertions are not supported by the evidence that is of 
record.  

The veteran currently is shown to suffer from a 
spondylolisthesis at L5-S1 with chronic degenerative disc 
disease at that location.  The April 1996 VA examiner opined 
that the veteran's disability was developmental.  

The July 2000 private medical opinion reflected that the 
veteran's disability resulted from degenerative disc disease 
of the lumbar spine.  In August 2001, a VA examiner opined 
that the veteran's disability was due to degenerative 
arthritis and not to an in-service injury.  

Despite the foregoing medical opinions, the Board accords the 
most weight to the June 2003 VA expert medical opinion which 
reflects that the veteran's low back disability was unrelated 
to service.  This report contains the most comprehensive 
review of the record and provides a coherent and detailed 
rationale for the conclusion that the claimed back disability 
was not shown to have been incurred in or aggravated by 
service.  

According to the report, the veteran's low back disability 
did not manifest or increase in severity in service.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990); VAOPGCPREC 67-
90, 55 Fed. Reg. 43253 (1990).  Based on this report, 
therefore, service connection for a low back disability must 
be denied.  38 C.F.R. § 3.303(c).  

The Board also finds, based on the June 2003 medical opinion, 
that the veteran's current back disability was not aggravated 
by service.  38 C.F.R. § 3.306.  Indeed, the June 2003 
opinion clearly reflects that all aggravation of the 
veteran's pre-existing spondylolisthesis occurred after 
service due to lifestyle and the natural aging process.  

Of course, the spondylolisthesis or other low back disability 
was not noted on enlistment, and the veteran is entitled to 
the presumption of soundness.  The presumption of soundness 
can be rebutted if clear and unmistakable evidence 
demonstrates that the disease or injury existed prior to 
enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In this case, the presumption has not been rebutted.  
However, the comprehensive June 2003 VA expert medical 
opinion has outlined in great detail the evidence that the 
veteran's disability was asymptomatic prior to service.  

The Board acknowledges the January 2004 private medical 
opinion indicating a nexus between the veteran's fall in 
service and his present low back disability.  However, this 
opinion is not as persuasive as the June 2003 VA opinion.  
The January 2004 report is not as detailed as the June 2003 
opinion and does not contain equal substantiation of 
conclusions reached.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
expert medical opinion in June 2003, a VA physician opined 
that the veteran's low back disability was unrelated to 
service.  

The evidence to the contrary is scant and far less 
persuasive.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.CA.. 
§ 5107.  

The Board reminds the veteran that VA decision makers have 
discretion to accept or reject pieces of evidence, provided 
that sufficient reasons and bases are set forth explaining 
such actions.  See Hayes v. Brown, 5 Vet. App. 60 (1993). 



ORDER

Service connection for a low back disability is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



